Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to applicant’s amendment filed on August 24, 2021. Claims 13, 15-17 and 19-37 are pending. Claims 13, 15-17 and 19-37 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach in any combination a method and a corresponding system training a first machine-learned model configured to predict a future characteristic of the first crop product using the training set of data; for each of a plurality of crop producers: receiving a first request to list a first crop product within an online agricultural system, the first request identifying a first location of the first crop product and a crop product type of the first crop product; applying the first machine-learned model to the first location of the first crop product and the crop product type to predict a first future characteristic of the first crop product; and modifying a first user interface presented to the crop producer to include the predicted first future characteristic, the user interface requesting one or both of a first crop product price and a first quantity of the first crop product; and for each of a plurality of prospective acquiring entities; receiving a second request to acquire a second crop product, the second request identifying a second quality requirement of the second crop product and at least the crop product 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 13, 15-17 and 19-37 are deemed to be statutory.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691